Exhibit 10.1

AMENDMENT TO
RESEARCH AND LICENSE AGREEMENT

This Amendment, dated as of June 26, 2006 (the “Amendment”) between Fovea
Pharmaceuticals SA, a company organized and existing under the laws of France,
with an office at 3-5 Impasse Reille, 75014 Paris, France (“Fovea”) and
CombinatoRx, Incorporated, a company organized and existing under the laws of
Delaware, with an office at 245 First Street, Sixteenth Floor, Cambridge, MA
02142 (“CombinatoRx”) amends the Research and License Agreement (the
“Agreement”), dated as of January 30, 2006, between Fovea and CombinatoRx. Each
of Fovea and CombinatoRx are sometimes referred to herein as a “Party” and
together as the “Parties.”  Unless otherwise changed by this Amendment,
capitalized terms shall have the meaning provided in the Agreement.

RECITALS

WHEREAS, under the Agreement, Fovea was provided until June 14, 2006 to select
up to ten (10) Licensed Combinations for development under the Agreement in
exchange for the payment to CombinatoRx of $500,000 upon such selection;

WHEREAS, Fovea did not select any Licensed Combinations or make any payments to
CombinatoRx by June 14, 2006, but has sought the approval of the Joint Steering
Committee to extend the Licensed Selection Period by an additional sixty (60)
days, in accordance with Section 4.2 of the Agreement;

WHEREAS, after a meeting of the Joint Steering Committee on June 26, 2006 where
Fovea’s request to extend the Licensed Selection Period was discussed, Fovea and
CombinatoRx determined it would be appropriate to extend the period for Fovea to
select Licensed Combinations and for Fovea to pay CombinatoRx $500,000 in
connection with consenting to such extension.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

ARTICLE 1
Amendments


1.1           SECTION 4.2 OF THE AGREEMENT IS AMENDED AND REPLACED IN ITS
ENTIRETY WITH THE FOLLOWING:


“4.2         SELECTION. FOVEA SHALL BE ENTITLED TO SELECT UP TO TEN
(10) LICENSED COMBINATIONS UP TO AND UNTIL DECEMBER 31, 2006 (THE “LICENSED
SELECTION PERIOD”); PROVIDED THAT, FOVEA MAY ONLY SELECT A SELECTED LICENSED
COMBINATION (I) THAT USES A DIFFERENT PROPOSED DELIVERY METHOD FROM A SELECTED
COLLABORATION COMBINATION OR (II) FOR WHICH ONE OF THE COMPONENTS OF THE
COMBINATION IS DIFFERENT FROM THE COMPONENTS OF A SELECTED COLLABORATION
COMBINATION, IN EITHER CASE FOR THE PURPOSE OF AVOIDING THE USE OF A SSA
COMBINATION APPROVED FOR FOE DISEASE IN AN OFF-LABEL MANNER FOR BOE DISEASE. FOR
AT LEAST THREE (3) OF THE LICENSED COMBINATIONS SELECTED BY FOVEA, ON OR BEFORE
DECEMBER 31, 2006, FOVEA WILL SUBMIT DETAILED DEVELOPMENT PLANS TO THE JOINT
STEERING COMMITTEE FOR APPROVAL,


--------------------------------------------------------------------------------





AS PROVIDED IN SECTION 4.5.1 OF THE AGREEMENT. IF (I) FOVEA DOES NOT PAY TO
COMBINATORX THE $500,000 DESCRIBED IN SECTION 5.2.1 PRIOR TO JULY 31, 2006,
(II) FOVEA DOES NOT SELECT ANY LICENSED COMBINATIONS PRIOR TO THE EXPIRATION OF
THE LICENSED SELECTION PERIOD OR (III) FOVEA DOES NOT SUBMIT DETAILED
DEVELOPMENT PLANS FOR AT LEAST THREE (3) LICENSED COMBINATIONS SELECTED BY FOVEA
TO THE JOINT STEERING COMMITTEE FOR APPROVAL PRIOR TO THE END OF THE LICENSED
SELECTION PERIOD, THEN ALL LICENSE GRANTS FROM COMBINATORX TO FOVEA UNDER
SECTION 2.2.1 OF THIS AGREEMENT SHALL TERMINATE UPON JULY 31, 2006 IN THE CASE
OF CLAUSE (I), AND UPON THE EXPIRATION OF THE LICENSED SELECTION PERIOD IN THE
CASE OF CLAUSES (II) AND (III).”


1.2           SECTION 5.2.1 OF THE AGREEMENT IS AMENDED AND REPLACED IN ITS
ENTIRETY WITH THE FOLLOWING:


“5.2.1      LICENSE EXECUTION FEE. FOVEA SHALL PAY TO COMBINATORX TWO HUNDRED
FIFTY THOUSAND DOLLARS ($250,000) WITHIN FIVE (5) DAYS AFTER THE EFFECTIVE DATE
AND FIVE HUNDRED THOUSAND DOLLARS ($500,000) ON JULY 31, 2006.”

ARTICLE 2
Miscellaneous


2.1           GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK IN FORCE THEREIN WITHOUT
REGARD TO ITS CONFLICT OF LAW RULES OR PRINCIPLES.


2.2           AMENDMENT AND WAIVER. THE AGREEMENT MAY NOT BE MODIFIED OR AMENDED
EXCEPT IN A WRITING SIGNED BY BOTH PARTIES. NO PROVISION OF OR RIGHT UNDER THE
AGREEMENT SHALL BE DEEMED TO HAVE BEEN WAIVED BY ANY ACT OR ACQUIESCENCE ON THE
PART OF ANY PARTY, ITS AGENTS OR EMPLOYEES, BUT ONLY BY AN INSTRUMENT IN WRITING
SIGNED BY AN AUTHORIZED OFFICER OF SUCH PARTY. NO WAIVER BY EITHER PARTY OF ANY
BREACH OF THE AGREEMENT BY THE OTHER PARTY SHALL BE EFFECTIVE AS TO ANY OTHER
BREACH, WHETHER OF THE SAME OR ANY OTHER TERM OR CONDITION AND WHETHER OCCURRING
BEFORE OR AFTER THE DATE OF SUCH WAIVER.


2.3           SUCCESSORS AND ASSIGNS. THIS AMENDMENT SHALL BIND AND INURE TO THE
BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


2.4           NOTICES. ALL COMMUNICATIONS UNDER THE AGREEMENT SHALL BE IN
WRITING AND SHALL BE SENT (A) BY PREPAID REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, (B) BY OVERNIGHT EXPRESS DELIVERY SERVICE BY A NATIONALLY
RECOGNIZED COURIER, OR (C) VIA CONFIRMED FACSIMILE OR TELECOPY, FOLLOWED WITHIN
FIVE (5) DAYS BY A COPY MAILED IN THE PRECEDING MANNER, ADDRESSED TO THE OTHER
PARTY AT THE ADDRESS SHOWN BELOW OR AT SUCH OTHER ADDRESS FOR WHICH SUCH PARTY
GIVES NOTICE HEREUNDER. SUCH NOTICE WILL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED OR, IF DELIVERY IS NOT ACCOMPLISHED BY SOME FAULT OF THE ADDRESSEE,
WHEN TENDERED.


--------------------------------------------------------------------------------




 

If to CombinatoRx:

 

CombinatoRx, Incorporated

 

 

245 First Street

 

 

Sixteenth Floor

 

 

Cambridge, MA 02142

 

 

Attention: SVP, Commercial Operations

 

 

 

With a copy to:

 

Ropes & Gray LLP

 

 

One International Place

 

 

Boston, MA 02110

 

 

Attention: Marc A. Rubenstein, Esq.

 

 

 

If to Fovea:

 

Fovea Pharmaceuticals SA

 

 

3-5 Impasse Reille

 

 

75014 Paris-France

 

 

Attention: Chief Executive Officer

 

 

 

With a copy to:

 

Cabinet Barny

 

 

15 Boulevard Clemenceau

 

 

67000 Strasbourg-France

 

 

Attention: Luc Barny

 


2.5           CAPTIONS. CAPTIONS OF THE SECTIONS AND SUBSECTIONS OF THIS
AMENDMENT ARE FOR REFERENCE PURPOSES ONLY AND DO NOT CONSTITUTE TERMS OR
CONDITIONS OF THIS AGREEMENT AND SHALL NOT LIMIT OR AFFECT THE TERMS AND
CONDITIONS HEREOF,


2.6           ENTIRE AGREEMENT. THIS AMENDMENT AND THE AGREEMENT CONTAIN THE
ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE TRANSACTIONS AND MATTERS
CONTEMPLATED HEREBY, INCLUDING WITHOUT LIMITATION ANY LICENSING OF THE LICENSED
TECHNOLOGY, SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE
SUBJECT MATTER HEREOF, AND NO REPRESENTATIONS, INDUCEMENTS, PROMISES OR
AGREEMENTS RELATING TO THE SUBJECT MATTER HEREOF, WHETHER ORAL OR OTHERWISE,
BETWEEN THE PARTIES NOT CONTAINED HEREIN OR INCORPORATED HEREIN BY REFERENCE
SHALL BE OF ANY FORCE OR AFFECT.


2.7           RULES OF CONSTRUCTION. THE PARTIES AGREE THAT THEY HAVE
PARTICIPATED EQUALLY IN THE FORMATION OF THIS AMENDMENT AND THAT THE LANGUAGE
AND TERMS OF THIS AMENDMENT SHALL NOT BE PRESUMPTIVELY CONSTRUED AGAINST ANY OF
THEM.


2.8           COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT. FACSIMILE SIGNATURES OF
THE PARTIES WILL HAVE THE SAME EFFECT AS ORIGINAL SIGNATURES. IN MAKING PROOF OF
THIS AMENDMENT, IT SHALL NOT BE NECESSARY TO PRODUCE OR ACCOUNT FOR MORE THAN
ONE SUCH COUNTERPART.

[The remainder of this page is intentionally left blank.]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Parties hereto has caused its corporate seal to
be affixed and this Agreement to be signed by its authorized representatives as
of the date first indicated above.

 

FOVEA PHARMACEUTICALS, SA

 

COMBINATORX, INCORPORATED

/s/ Bernard Gilly

 

/s/ Daniel Grau

Signature

 

Signature

Name:

 

Bernard Gilly

 

Name:

 

Daniel Grau

Title:

 

Chief Executive Officer

 

Title:

 

Senior Vice President, Commercial Operations

 


--------------------------------------------------------------------------------